Citation Nr: 1727561	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  09-37 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for chronic rhinitis.

2.  Entitlement to service connection for a gastrointestinal disorder, to include irritable bowel syndrome (IBS).  

3.  Entitlement to additional benefits for a dependent.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1987 to November 1999, with service in Turkey. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before the undersigned Veterans Law Judge in October 2015.  A transcript of this hearing is associated with the claims file.  

In March 2016, the Board granted a 10 percent rating for the Veteran's chronic rhinitis and remanded the issues of entitlement to service connection for a gastrointestinal disorder and entitlement to a rating in excess of 10 percent for chronic rhinitis for additional development. 

The issue of entitlement to additional benefits for a dependent is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's gastrointestinal disorder, diagnosed as gastroesophageal reflux disease (GERD), constipation, gastritis, dysphagia, duodenitis, and esophagitis, had its onset in service.  

2.  The Veteran's chronic rhinitis is not manifested by nasal polyps.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD), constipation, gastritis, dysphagia, duodenitis, and esophagitis, have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for a disability rating in excess of 10 percent rating for chronic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.97, Diagnostic Code 6522 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran contends that her gastrointestinal disorder had its onset in service. 

Persian Gulf veterans are entitled to service connection for a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multisymptom illness in certain circumstances.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2016).  A Persian Gulf veteran is defined as one who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e)(1).  The Persian Gulf War began on August 2, 1990.  38 C.F.R. § 3.2(i).  The Southwest Asia Theater of operations refers to Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, and the Red Sea.  38 C.F.R. § 3.317(e)(2).  Here, the Veteran served in Turkey and there is no indication in the record that the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.  Thus, the provisions of 38 C.F.R. § 3.317 are not applicable.  

The Veteran has previously been granted service connection for posttraumatic stress disorder (PTSD) with mood disorder.  The Veteran alternatively claims the gastrointestinal disability was caused or aggravated by her PTSD.  See May 2017 Appellant's Brief.  Thus, in light of her contentions, the Board would generally be obliged to consider her claim on both a direct and secondary basis.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (holding that the Board is required to weigh all theories of entitlement raised either by the claimant or by the record as part of the non-adversarial administrative adjudication process).  Nevertheless, given the particular circumstances of this case, the Board finds that direct service connection for a gastrointestinal disorder is warranted and, thus, for the sake of judicial economy will confine its analysis to that theory of entitlement.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 C.F.R. § 3.303(a) (2016).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Here, the record demonstrates that the Veteran has diagnoses of GERD, constipation, gastritis, dysphagia, duodenitis, and esophagitis, satisfying element one of service connection.  See December 2009 and April 2016 VA Examination Reports; February 2012 private gastrointestinal X-Ray; October 2016 private treatment record.

Regarding element two, the Veteran's service treatment records reveal notations of gastritis, gastroenteritis, "IBS," "AGE," vomiting, diarrhea, and cramping.  See September 1990, July 1991, August 1991, November 1991, December 1993, July 1995, March 1996, and October 1999.  Further, the Veteran testified in her March 2016 Board hearing that she developed gastrointestinal problems in service and that the problems have been recurrent ever since.  See also May 2016 written statement.  The Board finds that the Veteran is competent to report symptoms since service and that her account of having gastrointestinal distress since service is credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Thus, the second element of service connection is also established.

Regarding the final element, nexus, the December 2009 VA examiner opined that the Veteran's constipation was less likely than not associated with any irritable bowel type problem.  In the March 2016 remand, the Board determined that the examiner's rationale was inadequate.  The Veteran was afforded a VA examination in April 2016.  The VA examiner opined that the Veteran's gastrointestinal disorder was less likely than not incurred in or caused by service as the Veteran was initially diagnosed with GERD in 2005.  The examiner did not consider the Veteran's competent and credible statements in providing this unfavorable opinion.  Thus, the Board finds that the April 2016 VA medical opinion is insufficient as the examiner failed to take into account the Veteran's report of gastrointestinal problems in service and ever since.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (finding that the Board errs when it relies on a medical opinion that impermissibly rejects the veteran's lay history solely because it is not corroborated by medical records).

While there is no adequate medical nexus opinion of record, this is not fatal to the Veteran's claim.  The Board finds that the competent evidence of record reflects the Veteran has experienced gastrointestinal symptoms during and since service, service treatment records reflect complaints of and treatment for gastrointestinal disorders, and post-service treatment records reveal ongoing complaints with current diagnoses of GERD, constipation, gastritis, dysphagia, duodenitis, and esophagitis.  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted.  



Increased Rating

The Veteran is currently service-connected for chronic rhinitis and is assigned a 10 percent disability rating.  The Veteran contends that her rhinitis is more severe than currently rated. 

The Board acknowledges that the most recent VA examination for the Veteran's chronic rhinitis is one year old.  However, the "mere passage of time" does not render an examination inadequate.  The Veteran has not asserted, nor does the record show, that her chronic rhinitis has worsened in severity since the most recent examination in April 2016.  Therefore, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007).

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014). Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

The Veteran's allergic rhinitis has been evaluated under Diagnostic Code 6522, which provides ratings for allergic or vasomotor rhinitis, for the entirety of the appeal period.  Allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side, is rated 10 percent disabling.  Allergic or vasomotor rhinitis with polyps is rated 30 percent disabling.  38 C.F.R. § 4.97 (2016).  A 30 percent evaluation is the maximum rating assignable under this diagnostic code. 

The Veteran complained of nasal congestion and drainage at her October 2008 VA examination.  Physical examination revealed mild to moderate swelling involving the inferior turbinates.  There were no nasal polyps, nasal crusting, or mucopus present.  The examiner noted that her prior nasal CT scans were negative.  

On VA examination in March 2012, the examiner found that there was no complete obstruction on the right and left side, permanent hypertrophy of the nasal turbinates, nasal polyps, or granulomatous conditions.  Furthermore, a February 2012 sinus CT scan was normal.  A March 2012 nasal endoscopy revealed no nasal crusting, pus, rhinorrhea, or polyps.   

In support of her claim, the Veteran submitted an October 2015 Disability Benefits Questionnaire (DBQ) performed by her private physician.  The Veteran reported two to three weeks of nasal congestion.  The physician noted that there was greater than 50% obstruction of the nasal passage on both sides due to rhinitis.  However, there was no complete obstruction on the right and left side, permanent hypertrophy of the nasal turbinates, nasal polyps, or granulomatous conditions.  

The Veteran was afforded a VA examination in April 2016.  The examiner noted that there was greater than 50% obstruction of the nasal passage on both sides due to rhinitis.  However, there was no complete obstruction on the right and left side, permanent hypertrophy of the nasal turbinates, nasal polyps, or granulomatous conditions.  

The October 2008, March 2012, and April 2016 VA examiners found no nasal polyps on examination.  The Veteran's treating physician found no nasal polyps on examination.  Furthermore, there is no finding of nasal polyps in the Veteran's VA treatment records.   

The Board notes that the Veteran contends that her rhinitis is more severe than currently rated.  In this regard, the Veteran is certainly competent to report her symptoms.  See generally Barr v. Nicholson, 21 Vet. App. 303 (2007) (veteran is competent to testify as to symptomatology capable of lay observation).  However, the rating criteria contemplate a showing of very specific findings (polyps), the nature of which are often identified only by clinical tests, x-ray films and CT scans.  Accordingly, a lay person such as the Veteran lacks the competency to accurately assess the presence or absence of such symptoms, and as such, the Board attaches greater probative weight to the clinical findings of skilled professionals, as opposed to lay statements of symptomatology, as pertains to this particular clinical finding.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, throughout the appeal, there is no indication that there is any evidence of record showing the presence of nasal polyps which is required for an increased rating for the Veteran's service-connected chronic rhinitis.  Accordingly, the criteria for an increased evaluation for chronic rhinitis are not met.


ORDER

Service connection for a gastrointestinal disorder, diagnosed as gastroesophageal reflux disease (GERD), constipation, gastritis, dysphagia, duodenitis, and esophagitis, is granted. 

A disability rating in excess of 10 percent for allergic rhinitis is denied. 


REMAND

Regarding the claim for entitlement to additional benefits for a dependent, in March 2017, the Veteran submitted a notice of disagreement (NOD) in response to a February 2017 notification letter.  However, no statement of the case (SOC) has been issued regarding this claim.  Under the circumstances, the Board is obliged to remand the issue to the RO for the issuance of a SOC to the Veteran.  Manlincon v. West, 12 Vet. App 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a SOC with respect to the NOD filed as to entitlement to additional benefits for a dependent.  The Veteran should additionally be informed that in order to perfect an appeal of this issue to the Board, she must file a timely and adequate substantive appeal following the issuance of the SOC.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


